Citation Nr: 1434880	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-27 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for right ear hearing loss


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Spencer Layton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984, and from February 1985 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which reopened and denied a claim for service connection for bilateral hearing loss. 

It should be noted that the RO originally denied service connection for bilateral hearing loss in a rating action dated in August 1998, and that as a result of the Veteran's failure to file a timely appeal with respect to this decision, this decision became final.  However, since this rating action, the Veteran has provided additional service department records that relate to his second period of active service.  In such an instance, where VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement of new and material evidence.  38 C.F.R. § 3.156(c) (2013).  Therefore, the Board will proceed with the instant claim on a de novo basis, as opposed to a petition to reopen a previously denied claim for service connection for right ear hearing loss.  The Board has accordingly characterized the issue as reflected on the title page of this remand.

In March 2012, the Veteran testified at a hearing before a Veterans Law Judge.  A transcript of that hearing has been associated with the record.  The claim was subsequently remanded for additional evidentiary development.

The appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.



REMAND

Although the Veteran was afforded a hearing in March 2012, the Veterans Law Judge who presided over that hearing is no longer with the Board.  In accordance with 38 U.S.C.A. § 7101(c) (West 2002), 38 C.F.R. § 20.707 (2013), the Veteran was asked if he wished to have another hearing.  Therefore, the claims file must be returned to the RO so that he can be provided the opportunity to testify before another Veterans Law Judge.  38 C.F.R. §§ 20.700(a), 20.717 (2013).

Accordingly, the case is REMANDED to the RO for the following action:
 
Schedule the Veteran for a videoconference hearing before the Board at the RO at the earliest opportunity.  Notify the Veteran of the date, time, and location of this hearing.  Place a copy of the notification letter in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



